T. M. Burns, J.
(dissenting). Plaintiff argues that his "basic right to a fair and impartial hearing” was denied him by the prior submission to and consideration by the commission of a police department memo outlining a history of plaintiff’s problems with superior officers.
"A departmental trial board hearing is not a trial and, therefore, need not comply with all the rules of evidence and procedure applicable to a trial. However, because a trial board hearing affects an 'important interest’, i.e., the officer’s employment future, the hearing must comply with 'rudimentary due process’.” Sponick v Detroit Police Department, 49 Mich App 162, 188; 211 NW2d 674 (1973).
In Konyha v Mount Clemens Civil Service Commission, 393 Mich 422; 224 NW2d 833 (1975), the Supreme Court found a local civil service commission’s consideration of uncharged allegations of past misconduct improper in discharging a fireman for sleeping through roll call. The Court held that the firemen and policemen’s civil service act, *409MCLA 38.501 et seq.; MSA 5.3351 et seq., precludes an appointing authority from considering uncharged allegations of employee misconduct when disciplining a fireman or policeman. Konyha, supra, at 424.
Attached to the charges against the plaintiff submitted to the civil service commission was a detailed account of the background for the charges. The memorandum reflected poorly upon plaintiff’s performance as a police officer in relation to fellow officers and his superiors and provided support for the conclusion that plaintiff should be discharged. I have no doubt that the author of the memorandum had no improper motive in presenting the document to the commission before the hearing, and I am sure that the commissioners attempted to disregard the memorandum and to judge only the facts brought out at the hearing.
Submission of the memorandum, however, was highly improper and certainly violated "rudimentary” due process. I must conclude that the plaintiff was prejudiced by the memorandum’s submission to and consideration by the commissioners before the hearing; indeed, even before the formal charges were set out. I don’t believe that the plaintiff could have received a fair hearing before an impartial commission under the facts of this case.
I would reverse the order of the circuit court and set aside the order of dismissal of the civil service commission.